Mr. Justice Thacheh
delivered the opinion of the court.
The court below ordered satisfaction to be entered upon certain executions upon the motion of the defendant, and without notice appearing to have been had upon the plaintiff.
A party is supposed to be present in court with his process, and any action which merely affects the process itself, can be had without formal notice to that party. But where such action extends to the interests of that party beyond his process, it is necessary that notice should be duly given to him. The effect of the judgment sustaining the motion to enter up satisfaction upon the executions, went also to the satisfaction of the judgment upon which those executions issued. This was a state of case which demanded notice to the plaintiff before the step could properly be taken. •
Judgment reversed and cause remanded.